Reasons for Allowance
Claims 1-3, 7-10 and 14 are considered allowable since when reading the claims in light of the specification (MPEP § 2111.01) or In re Sneed, 710 F.2 1544, 1548, 218 USPQ 385,388 Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, wherein the Applicant discloses receiving, at a server from an advertiser, a set of advertisement attributes corresponding to an advertisement video having an associated ad ID, the set of advertisement attributes comprising an ad video resource locator; playing a video stream on a client, wherein the video stream comprises video data received from the server; sending, by the client, a content request and an audience attribute to the server, the content request comprising the ad video resource locator, the audience attribute comprising at least a geographic location and an expected interest; receiving, from the server, data comprising the advertisement video; playing, by the client, the advertisement video in the video stream that corresponds to the audience attribute; displaying, by the client on a display, an interactive overlay over the advertisement video, while the video stream is playing, wherein the interactive overlay includes a product-interaction button; detecting, by the client, a user interaction with the product-interaction button, and continuing the playing of the video stream while also generating, in a response to the detection of a user interaction, a purchase request comprising: a user ID, wherein the user ID is associated with user payment information and a user address; the ad ID; an engagement type; and sending, to the server, by the client, the purchase request.
Inter alia, independent claim 8, wherein the Applicant discloses similar limitations, is allowed for reasons similar to those cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426